Moran, J. It is unnecessary to discuss other points made by counsel for appellant, as the one made upon the admission of the evidence of value set out in the statement of facts is well taken, and requires the reversal of the judgment. Before a witness can be permitted to testify to the value of services, it must appear from his own, or other competent evidence, that he knew the usual value or the rate of compensation paid for like services at the time when, and place where they were rendered. The mere naked opinion of the witness, without knowledge, is never competent evidence on such a question. When he knows the market value or usual rate of compensation, he will be permitted to testify to such value or rate as a fact, and not as an opinion. The testimony of the witness clearly shows that he did not know of any usual or customary rate of compensation for such services as he claims to have rendered, but that he had taken into consideration certain facts and circumstances as elements, and formed an estimate or judgment of the value of the services, which estimate he was permitted to state to the jury. Such an estimate, sworn to before a jury, furnishes them no basis for a verdict. The case of Larmoure v. Caryl, 4 Den. 370, is apt on this jpoint. There the witness, a farmer, who testified that he did not know what clerks in stores usually received, was permitted, against objections, to state what his estimate of the value of the services of such a clerk was. The court said: “ In general, the opinion of a witness is not evidence for a jury, although there are exceptions to the rule. But they ail proceed on the principle that the question is one of science or skill, or has reference to some subject upon which the jury are supposed not to have the same degree of knowledge with the witness. * * * The witness whose opinion was received was not shown to have any means of knowledge on this subject, beyond the range of the jury. * * * The parties were entitled to the judgment of the jury on the value of the services, and how were they rightfully to be aided by the mere opinion of a witness who had no means of information beyond tlieir own? Opinions are to be formed by jurors, but it is the business of the witness to deal with facts.” See also Norman v. Wells, 17 Wend. 136; Fish v. Dodge, 4 Den. 311; and Harris v. Roof’s Executors, 10 Barb. 489, in which last case the admission in evidence of -the opinion of a witness as to the value of a party’s services in attending the Legislature in support of a claim against the State, where the witness testified that he had experience in that kind of business for years, but he never heard of the rate of compensation for such services, or services of that nature, was hold to be error. The difficulty of proving the customary value of such services as are claimed for here does not warrant a departure from the proper rule. All the facts of the services can be proved to the jury, and by aid of their own knowledge and judgment, they may determine from matters of fact what the damages should be. Norman v. Wells, supra; Head v. Hargrave, 105 U. S. 45. This evidence admitted comeé clearly within the objection stated by our Supreme Court in C. & A. R. R. Co. v. S. & N. W. R. R. Co., 67 Ill. 143, that it permitted the witness to usurp the function of the jury. The admission of improper evidence will always be cause for reversal, unless the court can say that it had no influence in determining the result. For error of admitting said evidence, the judgment must be reversed and the case remanded. Reversed and remanded.